DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “5.0” should be amended to “5.0%” to be consistent with how the range was presented in claim 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “4.7” should be amended to “4.7%” to be consistent with how the range was presented in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2011/0086252) in view of Hayashi et al. (JP 07-037609, see machine translation), Tucholski (US 2013/0323565), and Harada et al. (JP 2015-197976, see machine translation).
Regarding claim 1, Phillips discloses a rechargeable nickel zinc cell (abstract) comprising: a positive electrode ([0061]); a negative electrode ([0080]) comprising oxides including bismuth or indium ([0093]) (analogous to the claimed multi-valent oxide species); a separator ([0065]) ([0045]); an alkaline electrolyte (alkali or earth alkali hydroxide) ([0053] & [0075]) in the cell ([0137]).
Phillips does not explicitly disclose the electrolyte include hexametaphosphate salt in a range of 0.0001 to 0.004 molar.
Hayashi disclose an alkaline battery ([0001]) having a positive electrode containing a nickel oxide or nickel hydroxide ([0005]), a negative electrode that can contain zinc ([0005], [0007]), and an electrolyte containing metaphosphate ([0005]). The metaphosphate is hexametaphosphoric acid sodium ([0006]), a hexametaphosphate salt. The concentration of the metaphosphate in the electrolyte is 1-1000 ppm ([0008]). Hayashi teaches the addition of the metaphosphate is for the promotion of “circumference of liquid” of an electrolyte solution (circulation of a liquid), ensuring the electrodes are damp with electrolyte, reduced internal impedance, and higher expected discharge capacity from the first charge and discharge ([0009]-[0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hexametaphosphoric acid sodium of the electrolyte of Hayashi with the electrolyte of Phillips because of increased circulation of the electrolyte, ensuring the electrodes are damp with electrolyte, reduced internal impedance, and higher expected discharge capacity.
Hayashi teaches the concentration of metaphosphate in the electrolyte is 1-1000 ppm ([0008]). When the amount of metaphosphate is used in Phillips, which teaches a range of 4.5-10 equivalent/liter of KOH, 2-6 equivalent/liter of boric acid or sodium metaborate, and about 0.01 to 1 equivalent/liter of potassium fluoride (for a minimum of 6.01/liter to a maximum of 
Phillips does not explicitly disclose the electrolyte including zinc acetate.
Tucholski discloses an electrochemical cell with a zinc electrode ([0031] “zinc foil”) and an electrolyte ([0025]). The electrolyte is an aqueous electrolyte ([0032]) that can be a mixture of zinc acetate, potassium hydroxide, and sodium hydroxide among others ([0038] and [0088]). Tucholski teaches that zinc acetate exhibits a lower freezing point compared to other electrolytes ([0039]). Further, Tucholski teaches that more than one electrolyte can be present (“electrolytes can include one or more of:…zinc acetate,… potassium hydroxide, and sodium hydroxide”, [0088]), and thus reasonably suggest combining electrolytes and the zinc acetate with other electrolytes to achieve the lower freezing point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and mix zinc acetate of the electrolyte in Tucholski with the electrolyte of Phillips for adjusting the freezing point of the electrolyte to be used in colder conditions.
([0039]) but teaches that other electrolytes such as sodium hydroxide or potassium hydroxide could be used to provide improved cell/battery electrical performance under differing environmental conditions (see [0040] in view of [0088] which suggest multiple electrolytes), with the cell performance could be greatly enhanced due to the much higher conductivity of the KOH electrolyte ([0040]), the relative amounts would have been considered a result effective variable to one of ordinary skill in the art because zinc acetate has better low temperature performance but KOH has much higher conductivity. As such, it would have obvious to one having ordinary skill in the art to adjust, by routine experimentation, the amount of zinc acetate (including to amounts in the range of 0.01 to 0.4 molar) of modified Phillips to obtain the desired balance between low temperature performance and conductivity.
Further, it is known within the art to have electrolytes (including zinc acetate) be used within this range. For example, Harada discloses a secondary battery using a zinc electrode ([0006]) also comprising a separator between the positive and negative electrode ([0040]), and an electrolyte in contact with the negative electrode ([0043]). Harada teaches the electrolytes include water-containing electrolyte solution including aqueous versions of potassium hydroxide, sodium hydroxide, lithium hydroxide, zinc sulfate, zinc nitrate, zinc phosphate, and zinc acetate ([0043]). The concentration of the electrolyte solution is preferably 0.01 to 20 mol/L ([0044]). Thus, Harada teaches using electrolytes, including zinc acetate within the range of 0.01 to 0.4 molar, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select such a range (0.01 to 0.4 
With regards to ligands from the hexametaphosphate salt and zinc being anchored to the negative electrode via chelation sites created by the multi-valent oxide species, because this effect exists is from the presence of the hexametaphosphate salt and zinc being in the electrolyte and the multi-valent oxide species being in the negative electrode, the combination of references teach this limitation because Phillips teaches bismuth or indium oxide (multi-valent oxide species) in the negative electrode ([0093]), Hayashi teaches hexametaphosphate salt in electrolyte, Tucholski teaches zinc acetate in the electrolyte ([0038]).
With regards to the limitation of “wherein a molar-to-molar ratio of hexametaphosphate salt to zinc acetate is in a range of 0.2 to 9.5%”, Hayashi teaches a range of 1-1000 ppm of hexametaphosphate salt, which translates to an overlapping range of 0.000006-0.004 molar, and Tucholski suggests a mixture of electrolytes [zinc acetate and hydroxides] in order to achieve different properties (such as freezing point and conductivity) ([0039]). Because the hexametaphosphate salt and the zinc acetate implicitly have a ratio therebetween, the relative amount of hexametaphosphate salt to zinc acetate would have been considered a result effective variable.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the relative amounts of hexametaphosphate salt and zinc acetate (including the range 0.2 to 9.5%) of modified Phillips to achieve the desired balance between increased circulation of electrolyte, low temperature performance, and conductivity.
claims 2-3, modified Phillips discloses all of the claim limitations as set forth above. With regards to the concentration of the hexametaphosphate salt in the range of (claim 2) 0.0002 to 0.002 molar, or (claim 3) 0.0003 to 0.0015 molar, as set forth above in claim 1, Hayashi establishes the amount of hexametaphosphate salt is a result effective variable with benefits directed towards improved circulation of liquid electrolyte, reduced internal impedance, and higher expected discharge capacity. Therefore, it would have been obvious to select an amount of hexametaphosphate within the range (including the range of 0.0002 to 0.002 molar or 0.0003 to 0.0015 molar) to obtain those benefits.
Regarding claims 4-5, modified Phillips discloses all of the claim limitations as set forth above. With regards to the concentration of the zinc acetate is in a range of (claim 4) 0.01 to 0.2 molar, or (claim 5) 0.016 to 0.032 molar, as set forth above in claim 1, Tucholski suggests a mixture of electrolytes [zinc acetate and hydroxides] in order to achieve different properties (such as freezing point and conductivity) ([0039]) and thus teaches the relative amount of electrolytes (including zinc acetate versus the hydroxides) is a result effective variable. Therefore, it would have been obvious to select an amount of zinc acetate, including within the range of 0.01 to 0.2 molar or 0.016 to 0.032 molar, to obtain the benefit of adjusting the freezing point and conductivity.
Regarding claims 6-7, modified Phillips discloses all of the claim limitations as set forth above. With regards to the molar-to-molar ratio of hexametaphosphate salt to zinc acetate is in a range of (claim 6) 0.2 to 5.0, or (claim 7) 0.9 to 4.7, Hayashi teaches a range of 1-1000 ppm of hexametaphosphate salt, which translates to an overlapping range of 0.000006-0.004 molar, and Tucholski suggests a mixture of electrolytes [zinc acetate and hydroxides] in order to ([0039]). Because the hexametaphosphate salt and the zinc acetate implicitly have a ratio therebetween, the relative amount of hexametaphosphate salt to zinc acetate would have been considered a result effective variable.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the relative amounts of hexametaphosphate salt and zinc acetate (including the range 0.2 to 5.0 or 0.9 to 4.7) of modified Phillips to achieve the desired balance between increased circulation of electrolyte, low temperature performance, and conductivity.
Regarding claim 8, modified Phillips discloses all of the claim limitations as set forth above. Phillips additionally discloses bismuth oxide and/or indium oxide ([0093]).
Regarding claim 9, modified Phillips discloses all of the claim limitations as set forth above. Phillips teaches that bismuth oxide may be provided in an amount between 1 and 10% by weight of dry negative electrode formulation ([0093]), which overlaps the claimed amount of 2% to 25% by dry active mass of the negative electrode.  
Regarding claim 10, modified Phillips discloses all of the claim limitations as set forth above. Phillips additionally discloses wherein the alkaline electrolyte further includes hydroxide ([0075], alkali or earth alkali hydroxide).  
Regarding claim 11, modified Phillips discloses all of the claim limitations as set forth above. Phillips additionally discloses wherein the hydroxide is potassium hydroxide, lithium hydroxide, or sodium hydroxide (KOH, NaOH, and/or LiOH [0077]).  
claim 12, modified Phillips discloses all of the claim limitations as set forth above. Philips additionally discloses wherein the alkaline electrolyte includes borate ([0053]).
Regarding claim 14, modified Phillips discloses all of the claim limitations as set forth above. Phillips teaches that surfactants may be used in the electrolyte and/or separator ([0092]).  As surfactants reduce the tension between the molecules, it is considered that the surfactant has the same effect as the claimed dispersant in the same situation.
In addition, Tucholski teaches an aqueous electrolyte that can comprise KOH or NaOH ([0032] and [0038]). Because Tucholski teaches an aqueous electrolyte of KOH or NaOH, either the alkali hydroxide electrolyte of Phillip is aqueous or it would have been obvious to make the electrolyte an aqueous type because Tucholski teaches such electrolytes are known for zinc batteries. Because the electrolyte has water (aqueous), the water disperses the contents of the electrolyte and thus can be considered a dispersant.
Regarding claim 15, modified Phillips discloses all of the claim limitations as set forth above. Phillips additionally discloses wherein the negative electrode includes a calcium oxide, calcium zincate, zinc oxide, or a combination thereof (0082]).  
Regarding claim 16, modified Phillips discloses all of the claim limitations as set forth above. Phillips discloses wherein the positive electrode is nickel hydroxide ([0063]).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2011/0086252) in view of Hayashi et al. (JP 07-037609, see machine translation), Tucholski (US 2013/0323565), and Harada et al. (JP 2015-197976, see machine translation), as applied to claim 1 above, and further in view of Shelekhin et al. (US 2015/0349344).
claim 13, modified Phillips discloses all of the claim limitations as set forth above. Phillips teaches that ZnO (zinc oxide) of the zinc electrode dissolves in the KOH electrolyte solution ([0032]), but does not explicitly disclose that ZnO is in the alkaline electrolyte.
Shelekhin teaches both primary and secondary batteries ([0012]) wherein the cathode can be a nickel oxide electrode ([0015]) and the anode can be zinc or zinc oxide ([0023]). Shelekhin further teaches an electrolyte dispersed throughout the cathode, anode, and a separator wherein the aqueous alkaline electrolyte can have zinc oxide (ZnO) dissolved therein which suppresses zinc corrosion within the anode ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the zinc oxide in the electrolyte of Shelekhin with the electrolyte of Phillips for the purpose of suppressing zinc corrosion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12 of copending Application No. 16/133455 (reference application). Although the claims at issue are not identical, they are not patentably the reference application teaches a zinc alkaline battery, positive electrode, negative electrode  including a multi-valent oxide species, an alkaline electrolyte including hexametaphosphate salt and zinc acetate, ligands from the hexametaphosphate salt and zinc acetate being anchored to the negative electrode via chelation cites created by the multi-valent oxide species, wherein the concentration of zinc acetate is less than 0.4 molar (claim 1), and wherein the concentration of hexametaphosphate salt is less than 0.004 molar (claim 2). With regards to the limitation of “wherein a molar-to-molar ratio of hexametaphosphate salt to zinc acetate is in a range of 0.2 to 9.5%”, using the end points of zinc acetate and hexametaphosphate of 0.4 and 0.004 respectively (or alternatively, using values slightly within the range, including 0.39 and 0.0039), the molar-to-molar ratio of hexametaphosphate salt to zinc acetate is 1.0%, which is within the range of 0.2 to 9.5%. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                         

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725